Citation Nr: 0628362	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder (nervous condition) other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963, and from June 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs Regional Office in Muskogee, Oklahoma.

The Board acknowledges that the RO found that new and 
material evidence had been received, but denied the 
underlying service connection claim on the merits.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The record reflects that the veteran was scheduled to provide 
testimony at a videoconference hearing before the undersigned 
in January 2006, but chose not to proceed at that time.  His 
motion for a new hearing was granted, and he subsequently 
provided testimony at a subsequent videoconference hearing 
before the undersigned in June 2006.  A transcript of this 
hearing has been associated with the claims folder.

The Board observes that through his statements and hearing 
testimony, it is clear that the veteran is seeking an earlier 
effective date for the establishment of his already service-
connected PTSD.  The veteran's attorney also raised 
additional allegations of CUE in a June 2006 statement 
regarding his service-connected gunshot wound residuals.  The 
aforementioned issues have not been developed for appellate 
review, and will not be discussed in the following decision 
as the Board does not currently have jurisdiction over these 
claims.  Accordingly, these issues are referred to the RO for 
appropriate action.

The following decision addresses the matter of whether new 
and material evidence has been presented to reopen a claim of 
service connection for an acquired psychiatric disorder.  The 
issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

 
FINDINGS OF FACT

1.  Service connection was originally denied for a nervous 
condition by a September 1971 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).

In light of the favorable disposition, discussed below, the 
Board determines that all notification and development action 
needed to render a fair decision on the application to reopen 
has been accomplished.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Analysis.  Service connection was originally denied for an 
acquired psychiatric disorder (nervous condition) by a 
September 1971 rating decision.  The veteran was informed of 
the September 1971 rating decision by correspondence dated 
that same month.  Further, the correspondence stated that a 
VA Form 21-4170 was enclosed, which is the Notice of 
Procedural and Appellate Rights.  See Grovhoug v. Brown, 7 
Vet. App. 209, 211 (1994); see also Scott v. Brown, 7 Vet. 
App. 184, 190 (1994).  However, the veteran did not appeal.  
Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The evidence of record at the time of the September 1971 
rating decision included statements from the veteran, service 
medical records, copies of his DD Forms 214 for his periods 
of active duty, as well as post-service medical records which 
cover a period through 1971.  

In an August 1971 statement, the veteran asserted that of all 
of his disabilities, his "nerves" were the worst.  This is 
the first assertion of record that intimates he had a nervous 
condition.

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  In 
fact, his psychiatric condition was clinically evaluated as 
normal on service examinations conducted in June 1960, May 
1963, March 1965, and May 1968.  Further, he consistently 
checked the boxes on concurrent Reports of Medical History to 
reflect he had not experienced depression or excessive worry, 
nor nervous trouble of any sort.  

The post-service medical records that were on file at the 
time of the September 1971 rating decision also contain no 
competent medical findings of an acquired psychiatric 
disorder, to include VA medical examinations conducted in 
November 1968 and May 1970.

The September 1971 rating decision denied service connection 
for a nervous condition, stating that service clinical 
records were silent as to treatment of such a condition.  In 
addition, the decision stated that the nervous condition 
claimed by the veteran was not shown by the evidence of 
record.

The evidence added to the record since the September 1971 
rating decision includes additional statements by and on 
behalf of the veteran, to include the June 2006 hearing 
transcript, as well as additional post-service medical 
records which cover a period through 2004. 

The Board observes that the veteran's attorney has asserted 
that his new and material evidence is his service records 
which reflect he is a combat veteran, as demonstrated by the 
fact he received the Combat Infantryman's Badge and Purple 
Heart.  However, the veteran's DD Form 214 from his second 
period of active duty was of record at the time of the 
September 1971 rating decision, and noted that he had 
received these medals.  Moreover, he was already service-
connected for gunshot wound residuals at the time of this 
rating decision.  Thus, the fact that the veteran had engaged 
in combat while on active duty was shown by the evidence of 
record at the time of the September 1971 rating decision.  As 
such, this assertion is cumulative and redundant.

Nevertheless, the Board notes that the additional medical 
records include competent findings of an acquired psychiatric 
disorder.  For example, VA medical records dated in January 
1972 include a diagnosis of psychoneurosis, depressive 
reaction.  Private hospital records from later that same 
month show a diagnosis of schizoid personality with 
depression.  In addition, a December 1995 VA psychiatric 
examination included diagnoses of PTSD, continuous alcohol 
dependence, mood disorder secondary to substance abuse, and 
mixed personality disorder (narcissistic and paranoid).  A 
subsequent March 1998 VA psychiatric examination diagnosed 
PTSD, dysthymic disorder, and anxiety, general anxiety 
disorder.  Further, a VA psychiatric examination in August 
2002 diagnosed chronic PTSD, dysthymic disorder, and 
personality disorder not otherwise specified.

As noted above, there was no competent medical evidence of an 
acquired psychiatric disorder at the time of the September 
1971 rating decision, and one of the bases for the denial was 
that a nervous condition was not shown by the evidence of 
record.  

In view of the foregoing, the Board finds that the evidence 
added to the record since the September 1971 rating decision 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been received in accord with 
38 C.F.R. § 3.156(a), and the claim is reopened.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, the claim is reopened.  
To this extent only the benefit sought on appeal is allowed.


REMAND

The veteran has raised the claim of CUE in the September 1971 
rating decision which originally denied service connection 
for a nervous condition; this raised issue is inextricably 
intertwined with the matter of service connection for an 
acquired psychiatric disorder.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  On remand, the RO is 
instructed to develop and adjudicate the matter of whether 
there was CUE in a September 1971 RO decision that denied 
service connection for an acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate whether there was CUE 
in a September 1971 RO decision that denied service 
connection for an acquired psychiatric condition.  
If the determination is adverse to the veteran then 
he should be provided with his appellant rights and 
given an opportunity to appeal.  Thereafter, if the 
veteran then perfects his appeal on this issue it 
should be returned to the Board for appellate 
consideration.

2.  If the determination on the CUE claim is 
adverse, the RO should take appropriate action to 
address the issue of entitlement to service 
connection for an acquired psychiatric disorder.  
If any determination remains adverse to the 
veteran, he and his attorney should be furnished a 
supplemental statement of the case and be afforded 
a reasonable opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


